Exhibit 10.1

LOGO [g222548ex10_1pg001.jpg]

July 20, 2011

Stephen Gibbs

Dear Stephen,

Welcome to the Green Mountain Coffee Roasters (GMCR) Enterprise Team! You will
be joining our company at an exciting time. We are recognized as an industry
leader for our award-winning coffees, innovative brewing technology and socially
responsible business practices. We are proud of our great customers, products,
services, and talented employees. And now we are excited that you are joining us
to add your skills, experiences and creative ideas to our team.

We are very pleased to offer you the position of Vice President and Chief
Accounting Officer, reporting to Fran Rathke. We anticipate your first day of
employment will by August 22, 2011.

Your compensation is comprised of an annual base salary of $330,000 (less
applicable tax and withholdings) paid in bi-weekly increments. You will also be
entitled to participate in the Short-Term Incentive Program (“STIP”) under the
Green Mountain Coffee Roasters, Inc. 2006 Incentive Plan beginning Fiscal Year
2012. Your target bonus for FY2012 will be 50% of your base salary. The
Program’s annual performance metrics are based on specific financial targets.

You will also be eligible to participate in our FY 2012 long term incentive plan
at a rate of 70% of your base salary. In Fiscal Year 2011, the long term
incentive portion of our incentive plan was a stock option grant calculated
using the Black-Scholes value of our stock. Generally, our stock options vest at
a rate of 25% per year, over four years and grants are made in March of each
year.

As part of our offer, and to help you transition to GMCR, it is our intent that,
on your first day of employment, you will be granted an option grant equivalent
to $330,000 based on the Black-Scholes valuation and the closing price of our
stock on that day. This grant is a non-qualified option and will vest over four
years at 25% per year.

You are also eligible for a one time sign-on bonus of $70,000 (less applicable
tax and withholdings) to be paid within thirty days of you joining. Should you
leave the company within twelve months of your hire date, you must reimburse the
sign-on bonus to GMCR.

You are also eligible for a one time lump sum transition payment of $50,700
(less applicable tax withholdings) to be paid within thirty days of you joining
GMCR. Should you leave the company within twelve months of your hire date, you
must reimburse the company for this $50,700.

The employee will use the Relocation Department for coordination of home sale
and movement of household goods. Please contact Barbara Basso at the Relocation
Department at to begin this process.

The employee is required to allow the Relocation Department to make the first
call to the Realtors of employee’s choice. Upon the sale of your home, GMCR will
reimburse you for the selling costs, including the customary real estate
commission, as well as any one-time customary closing costs. This reimbursement
will be subject to taxes and

 

LOGO [g222548ex10_1pg002.jpg]



--------------------------------------------------------------------------------

LOGO [g222548ex10_1pg001.jpg]

 

withholding. The employee may elect to use the Guaranteed Sale/Buyer Value
Option- Company buys former home based when a bona fide, non- contingent sale is
presented to determine value. One fee appraisal ordered for listing guidelines.
Seller’s costs, including customary real estate commission, as well as the
one-time customary closing costs are paid.

Upon the sale of your home, GMCR will reimburse you for the reasonable and
customary documented expenses incurred in moving your household including
packing, unpacking, van transportation, insurance at replacement value, storage
of household goods up to 30 days, and the shipment of one car to Vermont, as
administered by our supplier, and approved by the CHRO.

GMCR will reimburse (less applicable tax and withholding) 50% of the documented
loss on your home sale up to a maximum of $75,000.

The employee move must be completed with one year of hire in order to be
eligible for reimbursement of home sale and movement of household goods
expenses.

You will be a Participant in the Green Mountain Coffee Roasters, Inc. 2008
Change-In-Control Severance Benefit Plan, a copy of which you can find on the
S.E.C’s website as an exhibit to our Form 10-K.

All employment with GMCR is on an “at-will” basis. At-will employment means just
as you are free to resign at any time, with or without reason, and with or
without prior notice, GMCR is free to end your employment at any time, with or
without cause or reason, and with or without prior notice. Nothing in this
letter is intended to change your “at-will” employment status.

If your employment is terminated by the GMCR other than for gross misconduct,
you shall receive six (6) months of base salary continuation as severance. To
receive severance benefits, you will be required to sign and return to us a
general release of claims in a reasonable and customary form we will provide
within five business days following such termination of employment (the
“release”).

As a new full-time employee, you become eligible to participate in GMCR’s
benefit programs on the first day of the month, following 30 days of employment.
Full-time benefits include Health, Dental, Vision and Life Insurances, Flexible
Spending Plan, 401(k) and Employee Stock Purchase Plans. Specific details on the
benefits plans and eligibility criteria will be provided to you during
Orientation. GMCR agrees to reimburse you for your COBRA premium during the GMCR
waiting period of the first day of the month following 30 days of employment.

On your first day of employment, you will accrue Combined Time Off (CTO) at a
rate of 8.6 hours per paycheck. This is equivalent to 224 hours annually.

Enclosed is a packet of information describing GMCR’s orientation program. We
encourage you to look through this packet to become familiar with the forms it
contains. Please bring this packet to Orientation, with the following forms read
and signed:

 

  •  

New Employee Form

 

  •  

W-4

 

  •  

W-4VT – if you are a Vermont resident

 

  •  

Form I-9, Employment Eligibility Verification – please also bring the required
identification. Please see page 4 of the form for a list of acceptable
documents. If you are unable to present the required documents, you will not be
able to commence employment with GMCR until you provide the required documents.
Additionally, we will need to make a copy of your Social Security card for
payroll purposes.

 

LOGO [g222548ex10_1pg002.jpg]



--------------------------------------------------------------------------------

LOGO [g222548ex10_1pg001.jpg]

 

  •  

Employee Direct Deposit Authorization Agreement (if you are interested in using
this service)

 

  •  

Interoffice Memo regarding Confidentiality

 

  •  

Our Code of Ethics

 

  •  

Insider Trading Policy

Please feel free to call me at 802-822-2190 if you have any questions prior to
your first day. I am delighted to have you join the GMCR team and I look forward
to working with you.

Sincerely,

/s/ Linda Longo-Kazanova

Linda Longo-Kazanova

Vice President and Chief Human Resources Officer

 

LOGO [g222548ex10_1pg002.jpg]